Citation Nr: 1807695	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  13-06 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for a low back condition.

2. Entitlement to a disability rating in excess of 20 percent for degenerative joint disease, cervical spine.

3.  Entitlement to an initial disability rating in excess of 10 percent for superficial varicose veins of the left lower extremity.

4.  Entitlement to an initial disability rating in excess of 10 percent for superficial varicose veins of the right lower extremity.

5.  Entitlement to service connection for lung cancer with metastasis to the head, claimed as due to asbestos exposure.


6.  Entitlement to service connection for scars on the right lower extremity, secondary to service-connected superficial varicose veins.

7.  Entitlement to service connection for scars on the left lower extremity, secondary to service-connected superficial varicose veins.

8.  Entitlement to service connection for a right upper extremity disability, claimed as neuropathy or radiculopathy secondary to service-connected degenerative joint disease, cervical spine.

9.  Entitlement to service connection for a left upper extremity disability, claimed as neuropathy or radiculopathy secondary to service-connected degenerative joint disease, cervical spine.

10.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as due to medications taken for service-connected degenerative joint disease, cervical spine.

11.  Entitlement to service connection for the cause of the Veteran's death.

12.  Entitlement to nonservice-connected death pension benefits.

13.  Entitlement to special monthly death pension benefits.


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel

INTRODUCTION

The Veteran served on active duty from February 2003 to December 2003, to include service in Kuwait, the Philippines, and Panama.  He had an earlier period of active duty for training from November 1978 to April 1979.  He also had a lengthy period of service with the Puerto Rico Army National Guard.  

The Veteran died in November 2011.  The appellant is his surviving spouse and has been substituted for the Veteran for the claims pending prior to his death.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009, May 2011 and June 2013 rating decisions from various Regional Offices (RO) of the Department of Veterans Affairs (VA).  The October 2009 rating decision granted claims for service connection for varicose veins of the bilateral lower extremities, assigning a 10 percent rating for each leg.  The May 2011 rating decision granted service connection for a low back condition, but denied service connection for lung cancer.  The June 2013 rating decision denied all other claims on appeal.

In November 2015, the Board remanded the claims.  They are now returned to the Board for further appellate consideration.

The issues of entitlement to service connection for scars on the right and left lower extremities, entitlement to service connection for right and left upper extremity disabilities, entitlement to service connection for GERD, entitlement to service connection for the cause of the Veteran's death, entitlement to non-service connected death benefits and entitlement to special monthly death pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to his death, the Veteran's lumbar spine disability was manifested by forward flexion greater than 30 degrees, without ankylosis, and without incapacitating episodes of intervertebral disc syndrome (IVDS).

2.  Prior to his death, the Veteran's cervical spine disability was manifested by forward flexion greater than 15 degrees, without ankylosis, and without incapacitating episodes of IVDS.

3.  Prior to his death, the Veteran's superficial varicose veins of the right lower extremity were not productive of persistent edema, stasis pigmentation, eczema, subcutaneous induration, or massive board-like edema with constant pain at rest.

4.  Prior to his death, the Veteran's superficial varicose veins of the left lower extremity were not productive of persistent edema, stasis pigmentation, eczema, subcutaneous induration, or massive board-like edema with constant pain at rest.

5.  The preponderance of the evidence is against a finding that the Veteran's lung cancer was related to active service or events therein, to include asbestos exposure.


CONCLUSIONS OF LAW

1.   The criteria for an initial rating in excess of 20 percent for a low back condition are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).

2.  The criteria for a disability rating in excess of 20 percent for degenerative joint disease of the cervical spine are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5242 (2017).

3.  The criteria for a disability rating in excess of 10 percent for superficial varicose veins of the right lower extremity are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 7120 (2017).

4.  The criteria for a disability rating in excess of 10 percent for superficial varicose veins of the left lower extremity are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 7120 (2017).

5.  The criteria are not met for entitlement to service connection for lung cancer with metastasis to the head.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the appellant's favor. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

	a.  Ratings for the Lumbar & Cervical Spine

The Veteran's low back and cervical spine disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Pursuant to this formula, an evaluation of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are  zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined ROM.  Id. 

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under this Formula, a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Disability of the musculoskeletal system is primarily the inability, due to damage      or inflammation in parts of the system, to perform normal working movements of    the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

	i.  Lumbar Spine

In February 2010, the Veteran filed a claim for service connection for a low back condition.  

In May 2011, the Veteran underwent a VA examination.  It was noted he was using narcotic medications due to a recent diagnosis of lung malignancy with metastasis and for that reason pain was controlled.  Nonetheless, physical activity exacerbated the pain.  The Veteran reported severe flare-ups of low back pain.  He indicated feeling unable to walk when pain would flare.  The Veteran described a history of decreased motion, stiffness, and pain which was deep, dull, moderate and constant without radiation.  Incapacitating episodes of spine disease were not noted.  The Veteran stated he was able to walk 1/4 mile.  The Veteran's posture and head position were normal.  Ankylosis, scoliosis and lordosis were not identified.  Pain was noted with motion along with tenderness on the right and left sides of the spine.  Range of motion testing revealed flexion to 45 degrees and extension to 15 degrees.  Left lateral flexion, right lateral flexion, right lateral rotation and left lateral rotation were to 15 degrees.  Combined range of motion was 120 degrees.  There was objective evidence of pain on active range of motion; however, there was no further limitation of motion following three repetitions.

Treatment records show complaints of back pain.

In order to warrant a rating in excess of 20 percent for disability in the lumbar spine, the evidence would need to show forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes lasting at least four weeks.  Prior to the Veteran's death in November 2011, the evidence did not demonstrate or approximate forward flexion of 30 degrees or less or that the Veteran had ankylosis or its equivalent in the thoracolumbar spine.  While the Veteran reported experiencing flare-ups of pain, he did not describe any additional limitation of motion during the flare-ups.  In addition, he indicated the flare-ups lasted for hours and occurred weekly.  Even if further reduced motion was present during a flare-up, a higher rating would not be warranted based upon limitation of motion given the frequency of the flare-ups.  A few hours a week of additional limitation does not support a finding that the evidence more nearly approximates forward flexion of the spine to 30 degrees or less when the rest of the week flexion is much greater.  See 38 C.F.R. § 4.7.  Incapacitating episodes were not demonstrated.  As such, entitlement to an evaluation in excess of 20 percent is not warranted and the claim is denied.

	ii.  Cervical Spine

In June 2009, the Board denied entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the cervical spine.  Thereafter, the Veteran filed an additional claim for increase.

The Veteran did not undergo further examination of his cervical spine prior to his death in November 2011 and treatment records do not show a significant worsening of the Veteran's cervical spine condition prior to his passing.

The most recent evidence of record regarding the severity of the Veteran's cervical spine condition is the February 2006 VA examination which was considered by the Board in the June 2009 final decision.  At that time, the Veteran denied flare-ups of pain.  His posture and gait were noted to be normal.  Ankylosis, kyphosis, scoliosis and reverse lordosis were not identified.  Spasm, atrophy, guarding, pain with motion, tenderness and weakness were denied.  Range of motion testing revealed flexion to 30 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees and left and right lateral rotation to 30 degrees on both active and passive motion.  There was no additional limitation of motion on repetitive use or objective evidence of painful motion on movement.  

In order to warrant a rating in excess of 20 percent for disability in the cervical spine, the evidence would need to show forward flexion of the cervical spine of 15 degrees or less; or, ankylosis; or, incapacitating episodes lasting at least four weeks.  Prior to the Veteran's death in November 2011, the evidence did not demonstrate or approximate forward flexion of 15 degrees or less or that the Veteran had ankylosis or its equivalent in the cervical spine.  In addition, incapacitating episodes were not demonstrated.  As such, entitlement to an evaluation in excess of 20 percent is not warranted and the claim is denied.

	b.  Ratings for Varicose Veins

The Veteran's service-connected superficial varicose veins are rated pursuant to Diagnostic Code 7120.  Pursuant to this Diagnostic Code, a 10 percent rating has been assigned to each lower extremity. 

Under Diagnostic Code 7120, a 10 percent rating is warranted for intermittent edema of extremity, or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for varicose veins manifested by persistent edema, incompletely-relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating requires persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating requires massive board-like edema with constant pain at rest.

Service connection for varicose veins was granted in an October 2009 rating decision following an August 2009 VA examination.  At that time, the Veteran reported symptoms exacerbated by prolonged standing or walking that improved with leg elevation and rest.  He did not file a notice of disagreement with the initial 10 percent ratings assigned.

In July 2011, the Veteran was hospitalized due to complaint of left leg swelling and tenderness.  In a July 2011 rating decision, the RO denied a temporary 100 percent rating because the evidence did not show the Veteran's varicose veins left lower extremity required hospital treatment in a VA hospital or an approved hospital for a period in excess of 21 days.  10 percent ratings were continued for the bilateral lower extremities.  In August 2011, the Veteran filed a notice of disagreement.  

August 2011 VA treatment records indicate the Veteran was readmitted with evidence of acute changes in the left leg of recurrent deep vein thrombosis, even though the Veteran was on anticoagulation therapy.  It was noted that the Veteran had developed left leg swelling over the past three days after receiving treatment with low molecular weight Heparin.

Further treatment for varicose veins or lower extremity symptomatology does not appear in the record prior to the Veteran's passing in November 2011.

The Board finds that the 10 percent ratings assigned for superficial veins of the bilateral lower extremities are appropriate as persistent edema, statis pigmentation, eczema, persistent ulceration or board-like edema with constant pain at rest were not demonstrated at any time during the appeal period.  The Board recognizes hospitalization for acute left leg deep venous thrombosis and that the Veteran had recurring edema in his left leg during July and August 2011; however, the evidence does not suggest that the edema was persistent or that it was not ultimately relieved.

The claimant has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As the preponderance of the evidence is against the claims for increased ratings, the benefit of the doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

II.  Service Connection

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Prior to his death, in December 2010, the Veteran claimed service connection for lung cancer with metastasis to the head which he believed was incurred coincidental to his active duty service during Operation Noble Eagle providing security aboard merchant ships transporting military supplies and equipment.  He argued these ships had asbestos and he was exposed during his overseas travels to Panama, the Philippines and Kuwait between February 2003 and December 2003.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA's Adjudication Procedure Manual, M21-1, does address such claims.  It notes that common materials that contain asbestos include steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  M21-1, IV.ii.2.C.2.a.  Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques (scars in the lining that surrounds the lungs), mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  M21-1, IV.ii.2.C.2.b.  Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1, IV.ii.2.C.2.d.  The latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  M21-1, IV.ii.2.C.2.f.  

Here, the Veteran's service treatment records are silent for diagnosis or treatment of cancer.  

VA treatment records indicate a diagnosis of metastatic primary lung cancer in September 2009.  Social Security Administration (SSA) records indicate a diagnosis of lung cancer in 2009 and that the Veteran became too disabled to work for SSA purposes at the end of March of that year.

The Veteran's DD-214 indicates short periods of service in Panama, the Philippines and Kuwait with the Army between February and December 2003.  Personnel records also indicate the Veteran's military operational specialty was as a food service specialist, an occupation that is not known for having a high risk of exposure to asbestos.  VA made a Defense Personnel Records Information System (DPRIS) request to attempt to verify the Veteran's presence on a vessel that could have been contaminated with asbestos during 2003.  The request response was negative.  In a February 2011 letter, VA informed the Veteran of this response and requested that he submit evidence showing lung cancer began in service, was caused by some event in service, was diagnosed and shown to have become manifest to a compensable degree within one year of his discharge or that he received continuous treatment for the condition since discharge from service.  In addition, VA requested further information regarding when and where, specifically, he believed he had been exposed to asbestos.  No response was received.

The preponderance of the evidence does not suggest that lung cancer had onset in service or became manifest to a compensable degree within one year of discharge.  Treatment records clearly show a diagnosis in 2009, nearly 6 years after separation from active duty.  In addition, it has not been established that the Veteran was exposed to asbestos while in service or that such exposure was the cause of his diagnosed lung cancer with metastasis.  

The only evidence in support of the claim is the Veteran's contention that he was exposed to asbestos and this caused his lung cancer.  Although a layperson can provide evidence as to some questions of etiology, a question about the etiology of cancer or a relationship between such condition and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board recognizes that service connection can be awarded for Persian Gulf veterans who exhibit objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2021; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317(a)(1).  In this case, the Veteran's lung cancer is a known clinical diagnosis rendering § 3.317 inapplicable.

Although the Veteran had a diagnosis of lung cancer, an injury in service or a nexus between service and the diagnosis of lung cancer nearly 6 years after separation has not been established.  As such, the Board must find that the criteria necessary to establish service connection are not met.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

An initial disability rating in excess of 20 percent for a low back condition is denied.

A disability rating in excess of 20 percent for degenerative joint disease of the cervical spine is denied.

A disability rating in excess of 10 percent for superficial varicose veins of the right lower extremity is denied.

A disability rating in excess of 10 percent for superficial varicose veins of the left lower extremity is denied.

Service connection for lung cancer with metastasis to the head is denied.




REMAND

While additional delay is regrettable, the Board finds that additional development is required on the remaining claims in order to fully satisfy the duty to assist the claimant.

Regarding service connection for scars on the bilateral lower extremities, under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In a February 2010 claim, the Veteran sought service connection for post-operative scars of his service-connected varicose veins.  Upon VA examination in August 2009 scheduled to determine the severity of the Veteran's service-connected bilateral superficial varicose veins, scars were identified.  When asked to describe each affected extremity, the examiner indicated the presence of a right proximal leg surgical scar, medial right knee surgical scar, right calf proximal and distal surgical scar and a left leg medial knee surgical scar.  No opinion was provided as to whether these scars were at least as likely as not due to the August 2003 surgery the Veteran had on his varicose veins.  The claim has thus far been denied due to a lack of a diagnosis of lower extremity scarring.  However, the Board notes that scars on both lower extremities were noted at the August 2009 VA examination.   Determinations of the Board may not be based on the own Board's medical judgment, see Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Given that there is indication in the record that the Veteran had scarring on his lower extremities that may have been caused by surgical repair of his service-connected varicose veins, the Board finds remand is appropriate to obtain a medical opinion as to the likelihood that the scars identified on VA examination in August 2009 are due to or the result of the Veteran's service-connected varicose vein condition.

Regarding service connection for disability in the bilateral upper extremities, such as neuropathy or radiculopathy, to include as secondary to service-connected degenerative joint disease of the cervical spine, the Board recognizes that a claim for service connection for a right arm/shoulder condition was denied by the Board in June 2009.  The Board finds that the claim made in February 2010 for service connection for neuropathy and/or radiculopathy as secondary to his cervical spine condition is a new claim such that new and material evidence did not have to be received to reopen the claim.  The evidence suggests that the Veteran was experiencing cervical pain that radiated to his shoulders and was associated with numbness of the hands upon examination in February 2006.  Pinprick and light touch sensation in the bilateral upper extremities was noted to be impaired.  Examination indicated diminished pinprick and smooth sensation following median nerve distribution of the hand bilaterally.  It appears a 'presumptive' diagnosis of carpal tunnel syndrome was assessed due to the Veteran's complaint of numbness; however, Phalen and Tinel signs were negative.  The Board finds it appropriate to remand the claims for service connection for an upper extremity disability for an opinion as to whether the median nerve defect identified on examination in February 2006 was, in fact, a diagnosable disability caused or aggravated by the Veteran's cervical spine condition.

Regarding the claim for service connection for GERD, treatment records note a diagnosis as early as September 2004.  In February 2010, the Veteran claimed service connection for GERD secondary to the medications (NSAIDs) he had been taking for years for his service-connected cervical spine condition.  The Veteran was receiving a 20 percent rating for degenerative joint disease of the cervical spine from December 2003 to the time of his death in November 2011.  VA examinations throughout that period show he was taking pain medication and also that he had a diagnosis of GERD.  The record does not contain an opinion regarding the likelihood that the Veteran's GERD was caused or aggravated by the medications he was taking for his service-connected cervical spine condition.  The Board finds remand for such opinion is necessary prior to final adjudication of the claim.

Finally, the claims for service connection for the cause of the Veteran's death, nonservice-connected pension benefits, and for special monthly pension benefits are inextricably intertwined with the other claims being remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Provide access to the electronic claims file to an appropriate medical professional to provide an opinion as to whether any lower extremity scars identified at the August 2009 VA examination were at least as likely as not (50 percent probability or greater) caused by or aggravated by the Veteran's varicose vein condition, to include the stripping he underwent while on active duty in 2003.

A rationale for any opinion rendered must be provided.

2.  Provide the electronic claims file to an appropriate medical professional to provide an opinion as to the cause of the median nerve defect in the bilateral upper extremities identified on examination in February 2006.  The examiner is specifically asked to determine whether a neurological disability of the bilateral upper extremities was at least as likely as not (50 percent probability or greater) caused or aggravated by the Veteran's degenerative joint disease of the cervical spine.

A rationale for any opinion rendered must be provided.

3.  Provide the electronic claims file to an appropriate medical professional to provide an opinion as to whether the Veteran's GERD was at least as likely as not (50 percent probability or greater) caused or aggravated by the medications he was taking for his service-connected cervical spine condition.

A rationale for any opinion rendered must be provided.

4.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


